Opinion issued July 5, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-11-00769-CV
                           ———————————
      IN RE MOODY NATIONAL KIRBY HOUSTON S, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      On September 13, 2011, Relator, Moody National Kirby Houston S, LLC

(“Moody”), filed a petition for writ of mandamus seeking to compel the trial court

to grant its motion to expunge the lis pendens filed by Real Party in Interest,

Capcor at KirbyMain, LLC (“Capcor”), on a parcel of real property owned by




                                        1
Moody. 1 The motion was based on Capcor’s alleged failure to comply with the

notice requirements of Texas Property Code section 12.0071(d). See TEX. PROP.

CODE ANN. § 12.0071(d) (West 2012). On March 11, 2013, Moody filed a second

petition for writ of mandamus, asserting a new ground for expunction under

section 12.0071(c)(2). See id. § 12.0071(c)(2). Because Moody abandoned the

ground asserted in its first petition, we dismiss Moody’s first petition for writ of

mandamus as moot.


                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




1
      The underlying case is Capcor at KirbyMain, LLC v. Moody National Kirby
      Houston S, LLC and Moody National Title Company, LP, Cause No. 2011-32904,
      pending in the 215th Judicial District Court of Harris County, Texas, the
      Honorable Elaine Palmer, presiding.

                                         2